JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R. App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed March 31, 2000 be affirmed. Appellant presents no arguments regarding the propriety of the order on review. In any event, the district court did not abuse its discretion in denying appellant’s second motion to reopen, which made no arguments undermining the district court’s dismissal, without prejudice, of appellant’s complaint. See Illinois Dept. of Corrections, 434 U.S. 257, 263 n. 7, 98 S. Ct. 556, 54 L.Ed.2d 521 (1978) (denial of Rule 60(b) motion for relief from judgment reviewed for abuse of discretion); see also Murray v. District of Columbia, 52 F.3d 353, 355 (D.C.Cir.1995) (movant must demonstrate it has potentially meritorious claim or defense as “precondition” to relief under Rule 60(b)).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.